United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dodgeville, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0424
Issued: August 30, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On December 16, 2019 appellant filed a timely appeal from a December 4, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established a diagnosed medical condition causally
related to the accepted October 23, 2019 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the December 4, 2019 decision, appellant submitted additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On October 23, 2019 appellant, then a 59-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that same day she injured her knees when a dog got loose and
knocked her to the ground while in the performance of duty. She indicated that she twisted and
fractured her left knee and also scratched and bruised her right knee. Appellant stopped work on
October 23, 2019.
In an October 28, 2019 development letter, OWCP informed appellant that it had received
no evidence in support of her traumatic injury claim. It informed her of the evidence necessary to
establish her claim and provided a questionnaire for her completion regarding her employment
activities. OWCP also requested a narrative medical report from appellant’s treating physician,
which contained a detailed description of findings and a diagnosis, explaining how the claimed
employment incident caused, contributed to, or aggravated her medical conditions. It afforded her
30 days to respond.
On October 23, 2019 the employing establishment executed an authorization for
examination and/or treatment (Form CA-16). J.B., the authorizing official, described appellant’s
injury as a sprain/twist of the left knee. The portion of the form designated as Part B-Attending
Physician’s Report was signed on November 4, 2019 by Dr. James Self, a Board-certified
orthopedic surgeon, who diagnosed a closed fracture of the lateral portion of the left tibial plateau.
In October 23, 2019 diagnostic reports, Dr. Alessando Rossi, a Board-certified radiologist,
performed a CT scan and x-ray scan of appellant’s left knee, observing an acute, mildly
comminuted, depressed lateral tibial plateau fracture.
In work status reports dated November 11 and 25, 2019, Dr. Self initially recommended
appellant not return to work and subsequently found she could return to work with restrictions.
By decision dated December 4, 2019, OWCP denied appellant’s traumatic injury claim,
finding that she had failed to submit medical evidence signed by a qualifying physician containing
a diagnosis in connection with her claimed injury. It concluded, therefore, that the requirements
had not been met to establish an injury as defined under FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to

3

Supra note 1.

4
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).

2

the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the accepted employment incident must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and the
specific employment incident.10
ANALYSIS
The Board finds that appellant has established a diagnosed medical condition. The Board
further finds that this case is not in posture for decision with regard to whether the diagnosed
condition is causally related to the October 23, 2019 employment incident.
On October 23, 2019 the employing establishment’s authorizing official executed a Form
CA-16 and described appellant’s injury as a sprain/twist of the left knee. On November 4, 2019
Dr. Self completed Part B of the CA-16 (Attending Physician’s Report). He diagnosed a closed
fracture of the lateral portion of the left tibial plateau.
As the medical evidence of record establishes a diagnosed condition, the case must be
remanded for consideration of the medical evidence with regard to the issue of causal relationship.
Following any further development deemed necessary, OWCP shall issue a de novo decision.

5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7
K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q)
8

T.H., 59 ECAB 388, 393-94 (2008); Robert G. Morris, 48 ECAB 238 (1996).

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

3

CONCLUSION
The Board finds that appellant has established a diagnosed medical condition. The Board
further finds that this case is not in posture for decision with regard to whether the diagnosed
condition is causally related to the October 23, 2019 employment incident.11
ORDER
IT IS HEREBY ORDERED THAT the December 4, 2019 decision of the Office of
Workers’ Compensation Programs is reversed in part and set aside in part and the case is remanded
for further proceedings consistent with this decision of the Board.
Issued: August 30, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

11

A completed Form CA-16 authorization may constitute a contract for payment of medical expenses to a medical
facility or physician, when properly executed. The form creates a contractual obligation, which does not involve the
employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the claim. See
20 C.F.R. § 10.300(c); J.G., Docket No. 17- 1062 (issued February 13, 2018); Tracy P. Spillane, 54 ECAB
608 (2003).

4

